Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-15, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie, U.S. Patent No. 5,408,244 in view of Myers et al, U.S. Patent No. 4,620,890, Spaulding, U.S. Patent No. 6,441,799 and Makida et al, U.S. Patent Application Publication No. 2015/0322195.  
 Mackenzie discloses a radome, (an enclosure for an antenna), having a sandwich structure and comprising a central core layer sandwiched by layers of glass fibers in polyester resin.  See 
Mackenzie differs from the claimed invention because it does not disclose the polyester resin is boron-enriched, does not disclose that the core is a foam core and does not disclose that the presence of woven layers.
However, with regard to a foam and employing woven glass fabrics, Myers teaches that foam cores such as polyurethane foam are known to be  useful as core layer in radome sandwich structures because the foam layers have good transmission properties and are 
Therefore, it would have been obvious to one of ordinary skill in the art to have employed known materials such as polyurethane foam as the core of the radome of Mackenzie in view of its suitability for forming the core of radomes so that they have a lightweight.  It further would have been obvious to have employed either or both woven and nonwoven fiberglass in the layers of polyester, in view of the teaching of Myers that both are useful in forming radomes.
Mackenzie differs from the claimed invention because it does not teach that the polyester resin is boron enriched, and does not clearly teach the radome in combination with a building roof.
However, However, Spaulding teaches disposing panels to cover and conceal antennas on rooftops.  See abstract.
Therefore, it would have been obvious to one of ordinary skill in the art to have employed the particular materials of Mackenzie as a panel as taught by Spaulding in order to shield antennas on the roof while also being aesthetically appealing.
With regard to the boron enriched polyester resin, Spaulding discloses trichlorophosphate fire retardants.  See col. 7 , lines 27-34.  
Makida discloses that other suitable fire retardants besides phosphate flame retardants include boron containing flame retardants.  See abstract.  Therefore, it would have been obvious to one of ordinary skill in the art to have employed other known and conventional fire retardants in 
Once the material of Mackenzie was modified, it is reasonable to presume that the particular properties of flame spread and NFPA certification would be present.  

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie, U.S. Patent No. 5,408,244 in view of Myers et al, U.S. Patent No. 4,620,890, Spaulding, U.S. Patent No. 6,441,799 and Makida et al, U.S. Patent Application Publication No. 2015/0322195and further in view of Sato, U.S. Patent No. 8,760,359. 
Mackenzie discloses a radome as set forth above.  
Mackenzie differs from the claimed invention because it does not disclose the particular thicknesses of the layers.  
However, Sato et al discloses a radome, which is an enclosure for an antenna, comprising a plurality of layers of fiberglass mats layered with resin and a nonwoven polyesters material impregnated with urethane foam.  Sato distinguishes between glass cloth which is equated a woven glass or woven roving and glass mats.  Sato teaches that 1-3 or more layers of glass cloth can be present and can be alternated with resin layers.  Sato teaches thickness within the claimed ranges.  See col. 2, lines 54 – col. 4, line 9.  
Therefore, it would have been obvious to have employed layers and thicknesses as taught by Sato in order to provide a radome having the desired strength. 
Claims 11-12  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive. Applicant argues that Sato does not teach the claimed sandwich structure.  This argument is persuasive as to the previous rejection.  A new rejection is set forth in view of the amendments.  
Applicant argues that the references are not properly combinable because the foam blocks of Spaulding are similar to forms that lead to a hotel fire.  However, Spaulding is relied on for the teaching of using flame retardants in radomes and for the teaching that it was known to place radomes on top of buildings, not for the particular foam blocks claimed.
With regard to the LARR report, while this document has been carefully considered, it has not been established that what is discussed in the document is commensurate in scope with the claimed invention.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789